UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
wane ene e nnn e een en nee nen ee eee eee nec nenneneeencenenee x

RAMSARAN SEECHARAN

 

Plaintiff
-against- | | COMPLAINT
HERITAGE PLACE LLC.
Defendant

------ - wennnnne X
Plaintiff as and for his complaint as against the defendant alleges as

 

 

follows:
NATURE OF THE ACTION

1. This action is brought to recover unpaid wages, unpaid overtime wages,
unpaid spread of hours wages, unpaid vacation and sick days wages and other monies due
plaintiff from defendant pursuant to the provisions of the Fair Labor Standards Act, 29
U.S.C. § 201, et seq. (“FLSA”) and the New York Labor Law § 190, et seq. (““NYLL”).

2. In addition, defendant failed to provide to the plaintiff proper wage notices
and wage statements as required by applicable law and regulations and is liable for
damages under NYLL Section 195 and 198.

JURISDICTION

3. This Court has subject matter jurisdiction over this case pursuant to 29
U.S.C. § 216(b), and 28 U.S.C. § 1331 and 1337 and 1343 and has supplemental
jurisdiction over plaintiffs’ claims under the New York State Labor Law and contract and
agreement pursuant to 28 U.S.C. § 1367.
VENUE |
4. Venue is proper in the Eastern District of New York under 28 U.S.C. §

1391, as plaintiffresides in Queens within the Eastern District of New York.

THE PARTIES
Plaintiff
5, Plaintiff resides in Queens and was employed by the defendant.
6. Plaintiff was defendant’s employee within the meaning of the FLSA

and the NYLL and the defendant was subject to the provisions of the NYLL and the
FLSA and regulations promulgated thereunder. Specifically, the plaintiff was employed
by the defendant for an approximate period of 20 years. For close to 10 years he worked
performing building maintenance work at premises 88-25 148" Street in Jamaica New
York and for some of that period of time also performed that work at premises 88-09
148" Street in Jamaica New York.

7. He worked Monday through Friday from 5 AM to 7:30 AM then 8 AM to 5
PM; Saturdays and Sundays 6 AM to 1 PM and 4 PM to 5:30 PM. He was “on call” 24/7.
Tenants would call him a cell phone provided by his employer or contact him in person
including knocking on his door for his apartment within in the building. Those contacts

wee for him to perform various repairs including emergencies and those activities were
| required of plaintiff at varying times including in the middle of the night. Such activities
were unpredictable and he was required to make himself available at all times on all
dates. He would engage in snow/ice removal as the need arose sometimes performed at
other hours. His spread of work hours was such that he should have received an extra
payment but did not.

8. His pay did not reflect any work he performed more than 40 hours a week.
His wage statements did not accurately reflect his actual hours of work. He was not paid
any overtime premium. He was not paid any premium based on hsi spread of wages

9. He has not been paid sums he is due for vacation days and sick days he has
accumulated.

10. Heis 62 years old.

11. Defendant for a period of time before June 2020 had the plaintiff supervise
and train the work of another person, Mr. Kahn, Defendant removed plaintiff from his
position in June and demanded that he travel to Hempstead to serve as a security guard
even though he is not licensed to do so; even though his work performing maintenance
was still needed; he has been required to travel at great inconvenience and for a great deal
of time; he has been advised that if he wants to continue to work for the defendant that he
must leave the apartment he lives in and relocate. Plaintiff is believed to be the only |
person that was working for the defendant that was still paid by check and by wage
statement. Defendant in doing all of the above was attempting to harass him and cause

him to leave his employment all part of a plan and effort of the defendant to discriminate
against him based on his age.

13. Mr. Kahn has continued to work at 88-25 148" Street in Jamaica New York
after the plaintiff was transferred to the Hempstead security guard position. Mr. Kahn is
beleived to live at 88-09 148" Street as does another person, Mr. Akash who is also an
employee of the defendant.

14. | Mr. Akash is believed to be the super at 88-09 148" Street in Jamaica New
York. Mr. Kahn is also believed to serve as super at that same building. Despite being
called a super, Mr. Akash actually performs electrical work at various locations for the
defendant.

15. Plaintiff was never designated as a janitor or residential janitor for premises
88-25 148" Street in Jamaica New York.

16. Defendant has demanded as a condition of offering plaintiff employment
that he leave his apartment. Defendant has demanded as a condition of offering plaintiff
employment that he move to another apartment, not comparable to where he and his
family presently reside. Defendant had demanded as a condition of offering plaintiff
employment that he sign certain paperwork to give up his rights and claims.

17. =‘ Plaintiff is believed to be the only person employed by defendant in either
building 88-09 or 88-25 that does not get paid in cash.

Defendant
18. Defendant HERITAGE PLACE LLC is a New York limited liability

corporation that is engaged in construction work and during the period of plaintiff's
employment performed certain construction activities at sites around the City of New
York.

19. Defendant HERITAGE PLACE LLC is an “enterprise engaged in interstate
commerce” within the meaning of the FLSA. It has: (1) employees engaged in commerce
or in the production of goods for commerce and handling, selling, or otherwise working
on goods or materials that have been moved in or produced for commerce by any person;
and (2) an annual gross volume of sales in excess of $500,000.

FAILURE TO PAY OVERTIME PREMIUM WAGES AND FOR
ACTUAL HOURS WORKED

20. The FLSA and NYLL require that employers pay all employees at a rate no
less than the applicable minimum wage rate and an overtime premium rate of one and one
half (174) times their regular rate of pay for all hours worked in excess of forty (40)
during any workweek, unless they are exempt from coverage.

21. The plaintiff performed work for a period in excess of 40 hours per week
but was not paid at the minimum wage rate as well as the premium rate applicable to the
overtime hours he worked

22, Defendants did not pay plaintiff any overtime premium for hours worked in
excess of forty (40) in a given week.

23. Defendant did not regularly record the actual hours worked by the plaintiffs.
PLAINTIFF WAS NOT PROVIDED THE OTHER INFORMATION
HE WAS TO RECEIVE UNDER APPLICABLE LAW AND
REGULATION
24. When defendant did make payments to the plaintiff, it failed to provide

plaintiff with an accurate statement listing all or some of the following: the dates of work
covered by that payment of wages; name of employee; name of employer; address and
phone number of employer; rate or rates of pay and basis thereof, whether he was being
paid by the hour, shift, day, week, salary, piece, commission, or otherwise; the regular
hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours
worked, and the number of overtime hours worked; gross wages; deductions; allowances,

if any, claimed and net wages.

FIRST CLAIM
(Fair Labor Standards Act-Unpaid Overtime)

25. Plaintiff repeats and realleges paragraphs | through 24 as if fully set forth
herein.

26. Defendant was required to pay plaintiff no less than at the minimum wage
rate and no less than one and one-half (1/2) times the regular rate for all hours he worked
in excess of forty (40) hours in a workweek pursuant to the overtime wage provisions set
forth in the FLSA, 29 U.S.C. § 207, et seq.

27. Defendant failed to pay plaintiff at the minimum wage rate and failed to pay
him the overtime premium wages he was entitled to receive for his work.

28. Defendants have willfully violated the FLSA by knowingly and

intentionally failing to pay plaintiff the wages he was due as described above.
29. Due to defendants’ violations of the FLSA, plaintiff is entitled to recover his
unpaid minimum wages, unpaid overtime wages, liquidated damages, reasonable attorneys'

fees and costs of the action, and pre-judgment and post- judgment interest.

SECOND CLAIM
(New York Labor Law-Unpaid Overtime)

30. Plaintiff repeats and realleges paragraphs | through 29 as fully set forth
herein.

31. | Under the NYLL and supporting regulations, defendant was required to pay
plaintiff at no less than at one and one half (1’4) times his regular rate for all hours he
worked in excess of forty (40) hours during a work week.

32. Defendant failed to pay plaintiff at the overtime premium wage rate he was
entitled to receive under the NYLL.

33. Defendant has willfully violated the NYLL by knowingly and
intentionally failing to pay plaintiff the correct amount due as overtime wages.

34. Due to defendants’ willful violations of the NYLL, plaintiff is entitled to
~ recover his unpaid minimum wages and unpaid overtime wages, reasonable attorneys’ fees
and costs of the action, liquidated damages, and pre-judgment and post-judgment interest.

THIRD CLAIM
FAILURE TO PROVIDE WAGE NOTICES AND STATEMENTS

35. Plaintiff repeats and realleges paragraphs 1 through 34 as if fully set forth
herein.

36. Pursuant to the provisions of NYLL Section 195 (1) and (3), the defendant
was to provide to the plaintiff wages notices and wage statements as described therein that
were accurate and contained all of the information required under those provisions of law
but the defendant failed to do so.

37. Defendant is liable to the plaintiff for damages under NYLL Section 198
and damages should be assessed accordingly.

FOURTH CLAIM
LIQUIDATED DAMAGES AND ATTORNEYS FEES

38. Plaintiff repeats and realleges paragraphs 1 through 37 as if fully set forth
herein.

39. ‘Plaintiff is entitled to liquidated damages and attorneys fees and pre-
judgment interest and post judgment interest for the defendant’s violations of the NYLL
and the FLSA as described above.

FIFTH CLAIM
AGE DISCRIMINATION

40. Plaintiff repeats and realleges paragraphs 1 through 39 as if fully set forth
herein.

41. The defendant has discriminated against the plaintiff based on his age in
connection with the terms and conditions and manner and methods used in his
employment and is thereby liable to the plaintiff for damages accordingly.

42. Plaintiffs position at 88-25 148" Street was terminated and he was sent to
Hempstead to work as a security guard and his position was filled by another person;

plaintiff was a member of a protected group of persons between the ages of 40 and 70;
that plaintiff was subjected to an adverse employment action in that he was removed from
his position at 88-25 148" Street and sent to Hempstead to be a security guard; that a
substantially younger person filled the position from which plaintiff was discharged;
plaintiff was qualified to contmue to do the job from which plaintiff was removed.
PRAYER FOR RELIEF
WHEREFORE, plaintiff respectfully requests that this Court enter a

judgment:

a. finding that defendant has violated the wage provisions of the FLSA and
NYLL by failing to pay plaintiff what he ts due for work performed; |

b. finding that defendant has violated the overtime provisions of the FLSA and
NYLL;

c. finding that the defendant has failed to comply with NYLL Section 195(1)
and (3) and is laible for damages and attorneys fees under NYLL Section 198;

d. finding the defendant has otherwise violated applicable law and regulation
and those violations have been willful;

e. finding that the defendant has discriminated against the plaintiff based on his
age;

f. awarding plaintiff monetary damages in accordance with applicable law and
facts;

g. awarding plaintiff liquidated damages;

h. awarding plaintiff pre-judgment and post-judgment interest;
Case 1:20-cv-03898-WFK-LB Document1 Filed 08/24/20 Page 10 of 10 PagelD #: 10

1. awarding plaintiff a sum representing reasonable attorneys’ fees;
j. awarding the plaintiff the costs and disbursements of this action;
k. awarding plaintiff such other relief as the court deems just and proper.

PLAINTIFF DEMANDS A TRIAL BY JURY

Dated: Kew Gardens, New York
August 24, 2020

   

ONATHAN SILVER ESQ.(7924
Attorney for Plaintiff

80-02 Kew Gardens Road, Suite 316
Kew Gardens, New York 11415
(718) 520 1010

 
 
